OPINION

Per Curiam:

Ronald Richard Reed entered a guilty plea to the crime of forcible rape (NRS 200.363) and was sentenced to a fifteen year term in the Nevada State Prison.
In this appeal the only claim of error is that his guilty plea was not entered voluntarily and with understanding and knowledge of the probable consequences of the plea.
The contention is totally without merit. The trial judge’s *498canvass of Reed, when the guilty plea was accepted, fully comports with the guidelines enunciated in Heffley v. Warden, 89 Nev. 573, 516 P.2d 1403 (1973).
The record reflects Reed was on parole from a burglary conviction at the time charges of forcible rape, infamous crime against nature, burglary and as an habitual criminal were lodged.
Through negotiations by his counsel and the prosecutor it was agreed that in exchange for a guilty plea on the forcible rape charge the other charges would be dismissed. Similar charges in a neighboring county were also dismissed as a result of the bargain.
Applying the rationale enunciated in Brady v. United States, 397 U.S. 742 (1969), we reach the inescapable conclusion that Reed knowingly entered his guilty plea to the single charge to escape probable conviction and enhancement of punishment under the other charges.
Affirmed.